                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 ADELE B. DANTIN                                               CIVIL ACTION


 VERSUS                                                        CASE NO. 18-5575


 OCHSNER CLINIC FOUNDATION                                     SECTION: “G”(3)


                                   ORDER AND REASONS

       Before the Court is Defendant Ochsner Clinic Foundation’s (“Defendant”) “Motion for

Summary Judgment.”1 In this litigation, Plaintiff Adele Dantin (“Plaintiff”) alleges that Defendant

engaged in employment discrimination and retaliation when Defendant unlawfully terminated

Plaintiff based on her age.2 Defendant filed the instant motion for summary judgment, arguing that

Plaintiff was terminated based on job performance and not her age.3 In opposition, Plaintiff asserts

that issues of material fact remain on whether the termination was based on age or job

performance.4 Having considered the motion, the memoranda in support and opposition, the

record, and the applicable law, the Court will deny the motion.

                                          I. Background

A.     Factual Background

       In the Petition, Plaintiff asserts that Defendant engaged in unlawful age discrimination and

retaliation when it terminated her employment.5 Plaintiff alleges that she worked for Defendant as


       1
           Rec. Doc. 29.
       2
           Rec. Doc. 1-1.
       3
           Rec. Doc. 29.
       4
           Rec. Doc. 36.
       5
           Rec. Doc. 1-1.

                                                 1
the Director of the Emergency Room and Critical Care Unit at the Ochsner St. Anne General

facility.6 Plaintiff states that throughout her career, she “received only positive performance

evaluations and consistently qualified for all available annual bonuses.”7 Despite this performance,

however, Plaintiff alleges that in June 2015, Defendant criticized Plaintiff’s performance and

placed Plaintiff on a performance improvement plan (“PIP”).8 Plaintiff asserts that prior to being

placed on this PIP, Plaintiff’s supervisor had made several statements during staff meetings that

seemed to target Plaintiff and another 63-year-old employee.9 Plaintiff contends that she met with

the hospital CEO and a human resource director to challenge being placed on the PIP, but the CEO

was “rude and dismissive” and continued to enforce the PIP.10

       Plaintiff asserts that under the PIP, she performed her duties at the highest level, but in

February 2016, Defendant placed Plaintiff on a second PIP.11 Plaintiff alleges that she asked for

suggestions on how she could improve under the second PIP, but her supervisor was

unresponsive.12 Plaintiff then states that when she asked to be placed on medical leave in March

2016, Defendant used the time as an opportunity to exclude Plaintiff from meetings, limit her

access to employee accounts, and produce at least two paychecks that were incorrect. 13 Plaintiff

asserts that she was terminated on July 15, 2016 while on medical leave, and she was replaced by

a nurse “believed to be in her mid-twenties or early thirties.”14 Plaintiff contends that Defendant’s


       6
           Id. at 2.
       7
           Id. at 3.
       8
           Id.
       9
           Id. at 3–4.
       10
            Id. at 4.
       11
            Id. at 5.
       12
            Id.
       13
            Id. at 6.
       14
            Id. at 6–7.

                                                 2
actions constitute unlawful employment discrimination and retaliation in violation of the federal

Age Discrimination in Employment Act (“ADEA”) and the corresponding Louisiana statute.15

B.         Procedural Background

           On March 9, 2018, Plaintiff filed a Petition for Damages in the 17th Judicial District for

the Parish of Lafourche, State of Louisiana against Defendant, asserting state and federal claims

of age discrimination.16 On June 1, 2018, Defendant removed the action to this Court.17

           On July 5, 2018, Defendant filed a motion to dismiss Plaintiff’s state law claims as

prescribed.18 On July 26, 2018, Plaintiff filed a motion to voluntarily dismiss her state law claims.19

On August 16, 2018, the Court granted Plaintiff’s motion to dismiss the state law claims.20

           On March 26, 2019, Defendant filed the instant motion for summary judgment on

Plaintiff’s remaining federal claims.21 On April 16, 2019, Plaintiff filed an opposition.22 With leave

of Court, Defendant filed a reply on April 23, 2019.23 Also with leave of Court, Plaintiff filed a

sur-reply on April 25, 2019.24 On May 1, 2019, with leave of Court, Defendant filed another sur-

reply.25




           15
                Id, at 7–8.
           16
                Rec. Doc. 1-1.
           17
                Rec. Doc. 1.
           18
                Rec. Doc. 15.
           19
                Rec. Doc. 19.
           20
                Rec. Doc. 21.
           21
                Rec. Doc. 29.
           22
                Rec. Doc. 36.
           23
                Rec. Doc. 40.
           24
                Rec. Doc. 46.
           25
                Rec. Doc. 49.

                                                   3
                                       II. Parties’ Arguments

A.     Defendant’s Arguments in Support of the Motion

       In the motion, Defendant urges the Court to grant summary judgment because Plaintiff

cannot establish a prima facie case of age discrimination or retaliation.26 Further, Defendant

argues, Plaintiff cannot prove that Defendant’s proffered reason for Plaintiff’s termination—

Plaintiff’s poor job performance—was a pretext for either age discrimination or retaliation.27

       1.          Age Discrimination Claim

       Defendant argues that because Plaintiff lacks direct evidence of age discrimination, she

must present a prima facie case under the McDonnell-Douglas burden-shifting framework.28

Defendant contends that Plaintiff cannot establish a prima facie case because she cannot prove the

fourth element of the McDonnell-Douglas framework: that Plaintiff was treated less favorably than

similarly-situated employees who were younger.29 Defendant presents Plaintiff’s deposition

answer to the question of whether younger people in similar positions were treated better than

her.30 Defendant alleges that in reply, Plaintiff stated, “I can’t answer that.” and “I don’t know how

they were treated.”31 Defendant contends that because Plaintiff does not know how younger

employees were treated, Plaintiff has “no evidence that Unit Directors younger than [Plaintiff] or

outside of her protected class engaged in the same type of conduct which she was terminated for




       26
            Rec. Doc. 29-2 at 20–24.
       27
            Id. at 21–23.
       28
            Id. at 19.
       29
            Id.
       30
            Id.
       31
            Id.

                                                  4
but were not terminated.”32 Therefore, Defendant avers that Plaintiff cannot establish a prima facie

case of age discrimination and her claim should be dismissed.33

       If the Court finds that Plaintiff has presented a prima facie case of age discrimination,

Defendant then argues that Plaintiff cannot establish that Defendant’s proffered reason for

termination was a pretext.34 Defendant insists that it has offered sufficient evidence to show that

poor work performance was a legitimate reason for terminating Plaintiff’s employment.35

Defendant details Plaintiff’s work history since Defendant’s acquisition of the hospital in 2005.36

Defendant points to several performance evaluations by Plaintiff’s first supervisor, Marsha Arabie,

to support the assertion that Plaintiff was “resistant toward change” and “there were consistent

performance issues with the nurses” in Plaintiff’s unit.37

       Defendant alleges that Allyson Vedros, Plaintiff’s second supervisor, issued a PIP for

Plaintiff on June 11, 2015.38 Defendant states that the PIP was based on Plaintiff’s failure to utilize

a “nonnegotiable document,” poor communication to subordinates, understaffed shifts, lack of

proper documentation by Plaintiff’s staff, missing medication under Plaintiff’s watch, and failure

to modify overtime schedules as directed by management.39 Defendant alleges that when Vedros

placed Plaintiff on the PIP, Plaintiff did not complain of age discrimination to Vedros.40 Defendant



       32
            Id. at 21.
       33
            Id.
       34
            Id. at 21–22.
       35
            Id. at 22.
       36
            Id. at 2–18.
       37
            Id. at 3.
       38
            Id. at 6–7.
       39
            Id. at 5–8.
       40
            Id. at 8.

                                                  5
states that Plaintiff submitted a written rebuttal in which Plaintiff alleged that Vedros had made

comments during weekly meetings that seemed to target Plaintiff and another 63-year-old

employee named Adams.41 Defendant asserts, however, that in describing Vedros’ comments at

these meetings, “Plaintiff did not remember any specific examples when Ms. Vedros made a

reference to her age. Plaintiff testified that ‘[i]t was in general—that she spoke of us.’”42 Defendant

maintains that Plaintiff’s statements in her rebuttal are the first time Plaintiff ever mentioned age

discrimination to anyone at the facility.43

       Defendant insists that when Plaintiff met with Bayou Region CEO Tim Allen and human

resources specialist Sherri McKenna about the PIP, Plaintiff did not mention age discrimination

and neither executive made comments related to Plaintiff’s age.44 Defendant alleges that despite

regular meetings regarding her progress on the PIP, Plaintiff’s performance continued to

struggle.45 Defendant asserts that Plaintiff’s third supervisor, Jane Semere, continued to note

Plaintiff’s failure to ensure that her department properly completed documentation, adequately

updated patient families, and accurately logged employee hours.46 Defendant contends that an

outside contractor, the Studer Group, noted many of the deficiencies with Plaintiff’s performance

in several evaluations.47 Defendant avers that based on the Studer Group’s evaluations, Semere

placed Plaintiff on a second PIP, with a warning that failure to improve could result in “‘further




       41
            Id. at 8–9.
       42
            Id. at 9.
       43
            Id. at 9–10.
       44
            Id. at 10.
       45
            Id. at 10–11.
       46
            Id. at 11–12.
       47
            Id. at 12–13.

                                                  6
disciplinary action up to and including termination.’”48 Defendant alleges that when Plaintiff

continued to lack improvement under the second PIP, Semere recommended that Plaintiff apply

for other positions within the Ochsner system.49

       Defendant alleges that Plaintiff requested medical leave in March 2016, and while on leave,

Plaintiff was given the option to apply for other positions, but Plaintiff chose not to.50 Defendant

states that it then terminated Plaintiff’s employment for the “myriad of issues outlined above.”51

Defendant alleges that Plaintiff continued to insist that she was terminated because of age, but

Plaintiff admitted that Semere was in her same age range and had never made any age-related

comments about Plaintiff.52 Defendant also contends that Plaintiff attempted to support her

discrimination allegations with the names of other employees who were allegedly forced to retire

because of their age.53 Defendant argues, however, that these were solely speculations by Plaintiff

because she did not know the employees’ work histories, had not spoken to them about their

termination, and was not involved in their termination.54 Defendant insists that Plaintiff’s

“conclusory allegations, without more, are insufficient to show pretext,”55 and for these reasons,

her age discrimination claim fails.56




       48
            Id. at 14 (quoting Rec. Doc. 29-3).
       49
            Id. at 16.
       50
            Id.
       51
            Id. at 17.
       52
            Id.
       53
            Id.
       54
            Id.
       55
            Id. at 22.
       56
            Id.

                                                   7
        2.          Retaliation Claim

        Defendant asserts that Plaintiff cannot present a prima facie case of retaliation because she

cannot prove a causal link between her age discrimination complaint and her termination.57

Defendant states that the PIP issued by Semere was supported by ample evidence of Plaintiff’s

poor performance, mostly generated by an independent consulting firm.58 Additionally, Defendant

highlights, Plaintiff admitted in her deposition that she never spoke with either Allen, the hospital’s

CEO, or Semere about her age discrimination claim.59 Defendant contends that Semere was not

Plaintiff’s supervisor at the time Plaintiff made her discrimination accusations, and Semere never

became aware of these allegations.60 Defendant further avers that during Plaintiff’s deposition,

Plaintiff admitted that it was merely her assumption that Semere was retaliating against her. 61

Defendant argues that if neither Allen nor Semere had knowledge of Plaintiff’s age discrimination

claim, neither could retaliate against Plaintiff.62

        Accordingly, Defendant maintains, Plaintiff cannot prove the necessary elements of a

retaliation claim, but if the Court somehow finds that Plaintiff establishes a prima facie case,

Plaintiff cannot prove pretext for the reasons outlined supra.63 Because Defendant believes that

Plaintiff cannot prove an age discrimination or retaliation claim, Defendant urges the Court to

grant the motion for summary judgment.64



        57
             Id. at 23.
        58
             Id. at 24.
        59
             Id. at 18.
        60
             Id.
        61
             Id.
        62
             Id.
        63
             Id. at 24–25.
        64
             Id.

                                                      8
B.     Plaintiff’s Arguments in Opposition to the Motion

       In opposition, Plaintiff argues that the Court should deny Defendant’s motion because she

presents direct evidence of age discrimination.65 Plaintiff also contends that she presents adequate

evidence to support a prima facie case for age discrimination and retaliation, and she provides

evidence of pretext on the part of Defendant.66

       1.          Age Discrimination Claim

       First, Plaintiff asserts that she presents direct evidence of age discrimination through the

declaration of her former supervisor, Allyson Vedros.67 Plaintiff alleges that in Vedros’

declaration, Vedros states that CEO Allen wanted Plaintiff to be placed on an PIP, and then, despite

Plaintiff’s success on the PIP, Allen gave Vedros explicit instructions to terminate Plaintiff and

other older employees.68 Plaintiff contends that Vedros told Allen that it was wrong to terminate

these employees, but Allen continued to force the task on Vedros because he wanted to target

“long-term employees.”69 Plaintiff insists that Vedros was terminated shortly after she refused to

terminate Plaintiff.70 According to Plaintiff, Vedros’ statements constitute direct evidence of age

discrimination.71




       65
            Rec. Doc. 36 at 1–2.
       66
            Id.
       67
         Id. at 14–15. Plaintiff notes that Allyson Vedros got married in 2015 and changed her surname to Vedros.
       Plaintiff utilizes the last name Vedros throughout her opposition, but for consistency across the other
       documents in the record, the Court will utilize the surname Vedros.
       68
            Id. at 15 (citing Rec. Doc. 36-4).
       69
            Id.
       70
            Id.
       71
            Id. at 14–15.

                                                      9
       Next, Plaintiff contends that she presents a prima facie case of age discrimination because

she was over the age of forty, qualified for the position, unfairly terminated, and replaced by a

younger employee.72 Plaintiff alleges that she was replaced by Krystal Reisinger, “a nurse in her

late twenties, who was significantly less experienced and less qualified [than Plaintiff].”73 Plaintiff

states that Reisinger had no emergency room, critical care unit, or supervisory experience when

she assumed the position.74 Additionally, Plaintiff highlights several other individuals, such as

Annette Adams, Mary Katherine, and John Flannery who were forced to move to a different

position or terminated and replaced by younger employees.75 Plaintiff argues that collectively, this

evidence supports the assertion that older employees were treated disparately. 76

       Finally, Plaintiff contends that she clearly shows that Defendant’s proffered reason for

terminating her employment is pretextual because all of Plaintiff’s evidence evinces that “Plaintiff

had done an excellent job fulfilling the duties of [her] position for the previous five years.”77

Plaintiff asserts that from 2005 to 2014, Defendant had no complaints regarding Plaintiff’s work

performance, and Plaintiff received bonuses and pay increases whenever available.78 Plaintiff also

alleges that her emergency department was the best performing department in the Ochsner

network, and Plaintiff was named Employee of the Quarter in 2014.79 Plaintiff insists that in 2015

and through the first quarter of 2016, the St. Anne’s Emergency Department was “consistently the



       72
            Id. at 16–17.
       73
            Id. at 12.
       74
            Id.
       75
            Id. at 17.
       76
            Id.
       77
            Id. at 18.
       78
            Id. at 2–3.
       79
            Id. at 3.

                                                  10
best performing” department in the Ochsner network.80 Plaintiff claims that during Allen’s

testimony, Allen stated that he utilized the dashboard data to assess the performance of the hospital,

so Allen was aware of Plaintiff’s high performance.81

        Plaintiff states that despite the strong performance of herself and her department, she was

placed on the first PIP.82 Plaintiff alleges that in her rebuttal to the first PIP, she addressed each of

the itemized issues, explained how each of the tasks were already being completed, and detailed

how she had complied with all requests.83 Plaintiff contends that she met all of the requirements

of the PIP, and though Vedros acknowledged this improvement, Allen was determined to terminate

Plaintiff because he wanted to target older employees.84 Plaintiff avers that when she met with

Allen and a human resources specialist, McKenna, “Allen’s disdain was palpable and he made

[Plaintiff] feel extremely intimidated.”85 Plaintiff claims that despite indicating that she just wanted

to do her job, Allen continued to implement the PIP.86

        Plaintiff then contests Defendant’s assertion that Semere placed Plaintiff on the second PIP

based on the Studer Group’s independent evaluations.87 Plaintiff highlights the discrepancy

between the dashboard data that shows excellent performance by Plaintiff’s department and the

“subjective amorphous criticism” of the Studer Group.88 Plaintiff asserts that the contrast between



        80
             Id. at 4.
        81
             Id.
        82
             Id.
        83
             Id. at 5.
        84
             Id. at 6.
        85
             Id.
        86
             Id.
        87
             Id. at 19.
        88
             Id. at 9.

                                                   11
her objective performance over the course of her 30-year career and the sudden, subjective

accusations by Studer and Semere reveal that allegations of poor work performance were

concocted as pretext for the discrimination.89 Plaintiff insists that the Studer Group’s records were

only used to mask Defendant’s ulterior motive to push Plaintiff out of her position.90

       As further evidence of this ulterior motive, Plaintiff presents the deposition testimony of

Semere, wherein Semere “conceded that after issuance of the February 2016 PIP, aside from a few

perfunctory regular meetings, she made absolutely no effort to meet with [Plaintiff] to coach

her…or otherwise display any real concern for [Plaintiff]’s efforts to satisfy her employer’s stated

needs.”91 Plaintiff insists that if poor performance was really the issue, Semere would have

invested in her improvement and made some attempt to help her meet the PIP goals.92 Because

Semere did not show concern, Plaintiff argues, this evinces that poor performance was a pretext

for the discrimination and Semere’s only motive was to get rid of Plaintiff on unfair terms.93 Thus,

Plaintiff avers that she adequately proves that Defendant’s proffered reason for her termination

was pretextual.94

       2.          Retaliation Claim

       Plaintiff also asserts that she presents a prima facie case for retaliation.95 First, Plaintiff

alleges that she engaged in protected activity by asserting in her rebuttal that the first PIP was




       89
            Id. at 19.
       90
            Id.
       91
            Id.
       92
            Id.
       93
            Id. at 20.
       94
            Id.
       95
            Id. at 21.

                                                 12
issued based on age discrimination.96 Second, Plaintiff argues that Defendant’s “nit-picking

criticism of her work and issuance of a second PIP just a few months later” constitute adverse

employment actions.97 Third, Plaintiff contends that the causation element is established by: (1)

the proximity in time between her age discrimination allegations and the implementation of the

second PIP, and (2) the fact that the second PIP was not a genuine attempt to help Plaintiff

improve.98 Plaintiff alleges that the falsity of the second PIP is revealed by Semere’s “dismissive

and dispassionate testimony” regarding Plaintiff’s work performance.99 Therefore, Plaintiff

argues, Defendant only implemented the second PIP so close to the time of Plaintiff’s age

discrimination complaints because the second PIP was really retaliatory.100

        Next, Plaintiff responds to Defendant’s assertion that Semere could not have retaliated

against Plaintiff because Semere was unaware of Plaintiff’s age discrimination allegations.101

Plaintiff insists that Allen received a copy of her rebuttal that contained the discrimination

allegations, and Allen, not Semere is the person who directed that Plaintiff be placed on the second

PIP and ultimately terminated. Therefore, Plaintiff contends, Defendant can be held liable for

retaliation because Allen knew that Plaintiff had engaged in protected activity and Allen used

Semere to retaliate against Plaintiff for this activity. 102 For these reasons, Plaintiff insists that she




        96
             Id.
        97
             Id.
        98
             Id.
        99
             Id.
        100
              Id.
        101
              Id. at 22.
        102
              Id.

                                                   13
established both a retaliation and an age discrimination claim, and the Court should deny the

motion for summary judgment.103

C.     Defendant’s Arguments in Further Support of the Motion

       In reply, Defendant argues that Plaintiff does not present direct evidence of discrimination

and fails to establish both a prima facie case and pretext for either of her claims.104

       1.          Age Discrimination Claim

       First, Defendant asserts that Plaintiff does not present direct evidence of discrimination

because Plaintiff “misstates two salient facts.”105 One misstatement, according to Defendant, is

that Allen was not the ultimate decisionmaker in deciding to terminate Plaintiff.106 Defendant

alleges that in Semere’s declaration, Semere states that it was her decision to terminate Plaintiff,

and in Allen’s deposition, he clarified that he usually has “no role” in terminating staff.107

Defendant also contends that Plaintiff misconstrued Vedros’ declaration because no where in the

declaration does Vedros say that Allen told her to terminate employees over the age of forty.108

Defendant insists that Vedros only states that Allen told her to terminate “long-term” employees,

and “long-term” is a vague statement that does not equate with older employees.109 Therefore,

Defendant argues that Plaintiff does not provide any direct evidence of age discrimination.110




       103
             Id.
       104
             Rec. Doc. 40.
       105
             Id. at 1.
       106
             Id. at 2.
       107
             Id.
       108
             Id. at 2–3.
       109
             Id. at 2.
       110
             Id.

                                                 14
       Defendant then contends that Plaintiff fails to present a prima facie case of age

discrimination because Plaintiff does not provide evidence that a similarly situated employee

outside of her protected class was treated more favorably.111 Defendant avers that as evidence for

this fourth element of the prima facie case, Plaintiff states that she was replaced by an individual

in her late twenties or early thirties, but Defendant asserts that Plaintiff misrepresents who actually

replaced her.112 Defendant states that after Plaintiff was terminated, an individual named Kelly

Dufrene, who was 58-years old at the time and only six years younger than Plaintiff, assumed

Plaintiff’s position.113 Defendant avers that Reisenger only filled the position after Dufrene

decided that she did not want to continue in the director role.114 Thus, Defendant argues, Plaintiff

was not initially replaced by someone significantly younger, as Plaintiff attempts to represent.115

Further, Defendant asserts that Plaintiff relies on the declaration of Vedros to establish the identity

and age of Plaintiff’s replacement, but Defendants argues that Vedros has no personal knowledge

of these facts because she had been terminated six months prior.116 Thus, Defendant argues,

Vedros’ declarations regarding Plaintiff’s replacement should not be considered.117

       Defendant also alleges that as further evidence for the fourth element of a prima facie case,

Plaintiff presents “extremely vague allegations that other employees over the age of forty were

terminated or demoted.”118 Yet, Defendant asserts, Plaintiff provides “no details or record evidence



       111
             Id.
       112
             Id. at 4.
       113
             Id.
       114
             Id.
       115
             Id.
       116
             Id.
       117
             Id. at 4–5.
       118
             Id. at 3.

                                                  15
related to any of these employees,” and Plaintiff admits that she “‘lacked full details as to the

circumstances of each.’”119 Defendant insists that Plaintiff’s lack of evidence is insufficient to

establish a prima facie case.120

       Next, Defendant contends that Plaintiff has not established pretext because she ignores the

fact that multiple supervisors, and not just Semere, noted deficiencies in Plaintiff’s performance.121

Defendant cites statements from Arabie and Vedros who noted Plaintiff’s resistance to change,

difficulty with employee engagement, and failure to follow certain requested processes.122 Further,

Defendant highlights, several of these criticisms were noted before Semere and Allen had arrived

at St. Anne Hospital.123 Defendant also points out that though Plaintiff labeled the Studer Group’s

evaluations as subjective and amorphous, Plaintiff “did not deny any of the critiques levied by the

Studer Group,” and Plaintiff has actually “admitted to agreeing with most of the recommendation

and observations made by the independent Studer coach.”124 Finally, Defendant asserts that though

Plaintiff relies on the dashboard data to support the argument that her department was performing

well, the dashboard data addresses the performance of the entire department but does not reference

Plaintiff’s specific performance.125

       Defendant ends its arguments related to the age discrimination claim by asserting that

Plaintiff has misstated the record on multiple occasions, including when Plaintiff stated the

following: that Allen directed Vedros to terminate employees over forty, that Allen “ordered”


       119
             Id. (citing Rec. Doc. 36 at 27).
       120
             Id. at 4–5.
       121
             Id. at 5–8.
       122
             Id.
       123
             Id.
       124
             Id. at 7–8.
       125
             Id. at 8.

                                                 16
Vedros to terminate Plaintiff, and that Vedros disagreed with Allen’s directive to place Plaintiff

on the PIP.126 Defendant contends that none of these assertions are present in Vedros’ declaration

or anywhere in the record, and Plaintiff purposefully misstates the record.127

       2.          Retaliation Claim

       Regarding Plaintiff’s retaliation claim, Defendant argues that Plaintiff fails to prove that

there is any dispute regarding the fact that Semere was the only person that decided to terminate

Plaintiff, and Semere was unaware of Plaintiff’s age discrimination allegations.128 Defendant

contends that this represents a lack of causation, and because Plaintiff does not show any dispute

regarding the lack of causation, Plaintiff cannot present a prima facie case for retaliation.129 For

these reasons, Defendant argues that Plaintiff does not present a claim for either age discrimination

or retaliation, and the Court should grant the motion for summary judgment.130

D.     Plaintiff’s Arguments in Further Opposition to the Motion

       In the sur-reply, Plaintiff asserts that she has established her claims for discrimination and

retaliation, but even if she falls short of completely proving her case, there are disputes of material

fact that warrant denial of the motion for summary judgment.131




       126
             Id. at 8–9.
       127
             Id. at 10.
       128
             Id. at 10.
       129
             Id.
       130
             Id.
       131
             Rec. Doc. 46 at 1–2.

                                                  17
        1.          Age Discrimination Claim

        First, Plaintiff asserts that Vedros’ testimony serves as sufficient direct evidence of

discrimination.132 Plaintiff notes that Defendant challenged the meaning of Vedros’ statements

regarding Allen’s desire to target older employees.133 To clarify Vedros’ testimony, Plaintiff

attaches a second declaration by Vedros to the sur-reply.134 Plaintiff alleges that in the second

declaration, Vedros states: (1) that she believes Allen terminated Vedros’ employment because he

was upset that Vedros refused to terminate Plaintiff and other employees over 40, and (2) after

Vedros’ termination, Vedros kept track of all terminated employees over age 40 who were initially

on Allen’s over 40 years of age termination list.135 Plaintiff insists that these declarations by Vedros

are direct evidence of age discrimination, and this warrants denial of the motion.136

        Next, Plaintiff argues that she does present evidence in support of the fourth element of a

prima facie case because, despite Defendant’s attempt to distort the facts, Plaintiff was actually

replaced by a significantly younger employee.137 Plaintiff acknowledges that Kelly Dufrene

immediately replaced her in the director position, but Plaintiff insists that Dufrene was merely an

interim leader.138 Plaintiff contends that ultimately, Reisinger, who is in her late twenties or early

thirties, replaced Plaintiff as the permanent director of the unit.139




        132
              Id. at 3–4.
        133
              Id.
        134
              Rec. Doc. 46-1.
        135
              Rec. Doc. 46 at 3.
        136
              Id. at 3–4.
        137
              Id. at 7.
        138
              Id.
        139
              Id.

                                                  18
       Then, Plaintiff asserts that she presents sufficient evidence of pretext because the

dashboard data and other evidence of her department’s performance clearly convey that poor

performance was not a genuine issue.140 Plaintiff contests Defendant’s assertion that supervisor

reviews and the Studer Group findings were the primary tools utilized to make decisions.141

Plaintiff insists that during Allen’s deposition, he specifically stated that he relied on dashboard

data to assess the status of hospital operations.142 Plaintiff contends that if Allen were relying on

dashboard data that showed high performance by her department, he had no possible reason to take

adverse action based on Plaintiff’s performance, and thus “poor performance” was a pretext for

discrimination.143

       Plaintiff also disputes Defendant’s assertion that Arabie noted poor performance by

Plaintiff.144 Plaintiff alleges that she was in contact with Arabie and had typed up Arabie’s

declaration, but Arabie may have been unduly influenced into a “change of heart” that made her

not want to sign the declaration.145 Plaintiff attaches to the sur-reply a declaration from Plaintiff’s

counsel, G. Karl Bernard, wherein Bernard attests to his attempts to obtain Arabie’s declaration

and he attaches the proposed declaration.146 Plaintiff contends that she would subpoena Arabie to

testify at trial, and Arabie’s testimony would include statements that “as [Plaintiff]’s supervisor

for more than twenty years, she never saw reason to place Plaintiff on a Performance Improvement

Plan; she never recommended that [Plaintiff] be terminated or removed from her position; and


       140
             Id. at 5–7.
       141
             Id. at 5.
       142
             Id.
       143
             Id. at 5–6.
       144
             Id. at 6.
       145
             Id.
       146
             Rec. Doc. 46-2.

                                                  19
despite any criticisms that she may have stated in her reviews over the years, [Plaintiff] consistently

exceeded Ms. Arabie’s expectations of her position.”147

       Next, Plaintiff contends that even if her evidence is not enough to fully establish pretext,

the evidence reveals a genuine dispute of fact on Plaintiff’s history of performance prior to her

termination.148 Also, Plaintiff asserts, Defendant’s arguments in the motion are heavily reliant on

attacks on Vedros’ credibility.149 According to Plaintiff, the continued issues of fact and credibility

determinations are matters that are both inappropriate for summary judgment and should be

decided by a trier of fact.150 Thus, Plaintiff argues, the Court should deny summary judgment.

       2.          Retaliation Claim

       Finally, Plaintiff notes that Defendant asserts that Allen was not involved in terminating

Plaintiff, but Plaintiff argues that based on Allen and Semere’s statements in their depositions,

Allen was either required to approve of Semere’s decision or Allen implicitly sanctioned the

decision because he was the final authority over all of Semere’s actions.151 Thus, proffers Plaintiff,

Allen was involved at some level in terminating Plaintiff, and this supports the assertion that he

acted against Plaintiff in retaliation.152 Therefore, Plaintiff contends that she presents a retaliation

claim and the Court should deny the motion for summary judgment.153




       147
             Id.
       148
             Id.
       149
             Id. at 2–3.
       150
             Id.
       151
             Id. at 4.
       152
             Id.
       153
             Id.

                                                  20
E.     Defendant’s Sur-Reply in Further Support of the Motion and Defendant’s Request to
       Strike
       1.          Arguments in Support of the Motion

       In its sur-reply, Defendant first argues that “Plaintiff should not be allowed to submit a

subsequent declaration with new ‘evidence’ with her Surreply,” but if the Court decides to consider

the new evidence, Defendant should be allowed to address the associated arguments.154 Defendant

contends that even with Vedros’ updated declaration, Plaintiff still does not present evidence of

direct discrimination.155 Defendant alleges that in the declaration, Vedros does not assert that Allen

instructed or suggested that Vedros terminate Plaintiff and other employees because of their age.156

Defendant asserts that Vedros only states that Allen “‘wanted [her] to terminate [Plaintiff’s]

employment along with several employees over the age of forty.’”157 Defendant contends that this

statement requires a person to draw inferences or presumptions about Allen’s intentions, and

inferences cannot serve as direct evidence.158

       Defendant then asserts that Plaintiff does not present a prima facie case of age

discrimination because, despite Plaintiff’s attempt to label Reisinger as her ultimate replacement,

the fact remains that Plaintiff was immediately replaced by Dufrene, who was only six years

younger than Plaintiff.159 Defendant also argues that Plaintiff fails to prove pretext because the

dashboard data that she continuously relies on does not refer to Plaintiff’s specific performance




       154
             Rec. Doc. 49 at 1–2.
       155
             Id.
       156
             Id. at 2.
       157
             Id. (quoting Rec. Doc. 46-1).
       158
             Id.
       159
             Id. at 5.

                                                 21
and the data does not nullify the fact that all of Plaintiff’s supervisors, including Arabie, noted

issues with Plaintiff’s performance.160

       Finally, Defendant contends that Plaintiff fails to state a claim for retaliation because she

still cannot prove that Allen was the decisionmaker who terminated Plaintiff’s employment.161

Defendant argues that Plaintiff tries to equate Semere’s “simply checking in with a supervisor”

regarding termination as evidence that the supervisor was influential in the termination.162

Defendant insists that this is not accurate; Defendant avers that Semere was still the “ultimate

decision maker on the termination.”163 For these reasons, Defendant asserts that Plaintiff cannot

present an age discrimination or retaliation claim, and the Court should grant the motion for

summary judgment.164

       2.          Objections to Plaintiff’s Exhibits

       Also in its sur-reply, Defendant submits objections to several statements in the two

declarations that Plaintiff attaches to her sur-reply.165 Defendant requests that the Court strike

paragraphs 31–36 of Exhibit 1, Vedros’ second declaration and the entirety of Exhibit 2, Plaintiff’s

counsel’s entire declaration.166 Regarding Vedros’ declaration, Defendant avers that in paragraphs

31–33, Vedros describes how she stayed in touch with former co-workers via phone, text, and

emails and used these communications to keep track of employees terminated by Defendant.167


       160
             Id. at 3–4.
       161
             Id. at 2–3.
       162
             Id.
       163
             Id. at 3.
       164
             Id. at 8.
       165
             Id. at 6–8.
       166
             Id. at 6.
       167
             Id. at 6–7.

                                                  22
Defendant contends that these statements by Vedros constitute inadmissible hearsay under Federal

Rule of Evidence 801 and they should be struck from the record.168 Defendant also alleges that

Vedros’ statements in paragraphs 34-36 regarding Plaintiff’s replacement were not based on

personal knowledge because Vedros had been terminated seven months prior to the time that

Plaintiff’s replacement was named.169 Defendant asserts that this lack of personal knowledge

violates Rule 56 and these statements should be stricken.170

       Next, Defendant objects to the entirety of Exhibit 2, the declaration of Plaintiff’s counsel,

G. Karl Bernard.171 Defendant contends that “Mr. Bernard’s declaration is not related to attorney’s

fees, discovery or any other topic an attorney representing a party would normally submit.”172

Defendant alleges that Bernard’s declaration mainly refers to the merits of the case by referencing

Arabie, her supposed declaration that was never executed, and what Arabie would testify to at

trial.173 Defendant avers that “it is completely improper for an attorney representing a party in a

case to submit a declaration regarding what a witness will allegedly testify to.”174 Defendant asserts

that this is inadmissible hearsay and an improper attempt by Plaintiff’s counsel to sneak in

testimony that he was not able to obtain via acceptable methods.175 For these reasons, Defendant

requests that Bernard’s entire declaration be stricken from the record.176




       168
             Id. at 7.
       169
             Id.
       170
             Id.
       171
             Id. at 7–8.
       172
             Id.
       173
             Id.
       174
             Id. at 8 (citing In re DirecTech Southwest, Inc., 2009 U.S. Dist. LEXIS 139461 (E.D. La. Nov. 19, 2009)).
       175
             Id.
       176
             Id. at 8.

                                                         23
                                                   III. Legal Standard

            Summary judgment is appropriate when the pleadings, the discovery, and any affidavits

show that “there is no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.”177 When assessing whether a dispute as to any material fact exists, the court

considers “all of the evidence in the record but refrains from making credibility determinations or

weighing the evidence.”178 All reasonable inferences are drawn in favor of the nonmoving party,

but “unsupported allegations or affidavits setting forth ‘ultimate or conclusory facts and

conclusions of law’ are insufficient to either support or defeat a motion for summary judgment.”179

If the record, as a whole, “could not lead a rational trier of fact to find for the non-moving party,”

then no genuine issue of fact exists, and the moving party is entitled to judgment as a matter of

law.180 The nonmoving party may not rest upon the pleadings, but must identify specific facts in

the record and articulate the precise manner in which that evidence establishes a genuine issue for

trial.181

            The party seeking summary judgment always bears the initial responsibility of informing

the Court of the basis for its motion and identifying those portions of the record that it believes

demonstrate the absence of a genuine issue of material fact.182 “To satisfy this burden, the movant

may either (1) submit evidentiary documents that negate the existence of some material element

of the opponent’s claim or defense, or (2) if the crucial issue is one on which the opponent will


            177
              Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986); Little v. Liquid Air
            Corp., 37 F.3d 1069, 1075 (5th Cir. 1994).
            178
                  Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398–99 (5th Cir. 2008).
            179
                  Galindo v. Precision Am. Corp., 754 F.2d 1212, 1216 (5th Cir. 1985); Little, 37 F.3d at 1075.
            180
                  Matsushita Elec. Indus. Co. Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986).
            181
                  See Celotex, 477 U.S. at 325; Ragas v. Tenn. Gas Pipeline Co., 136 F.3d 455, 458 (5th Cir. 1998).
            182
                  Celotex, 477 U.S. at 323.

                                                              24
bear the ultimate burden of proof at trial, demonstrate that the evidence in the record insufficiently

supports an essential element of the opponent’s claim or defense.”183 If the moving party satisfies

its initial burden, the burden shifts to the nonmoving party to “identify specific evidence in the

record, and articulate” precisely how that evidence supports his claims.184 In doing so, the

nonmoving party may not rest upon mere allegations or denials in its pleadings, but rather must

set forth “specific facts showing the existence of a ‘genuine’ issue concerning every essential

component of its case.”185

       The nonmovant=s burden of demonstrating a genuine issue of material fact is not satisfied

merely by creating “some metaphysical doubt as to the material facts,” “by conclusory

allegations,” by “unsubstantiated assertions,” or “by only a scintilla of evidence.” 186 Rather, a

factual dispute precludes a grant of summary judgment only if the evidence is sufficient to permit

a reasonable trier of fact to find for the nonmoving party. Hearsay evidence and unsworn

documents that cannot be presented in a form that would be admissible in evidence at trial do not

qualify as competent opposing evidence.187




       183
          Duplantis v. Shell Offshore, Inc., 948 F.2d 187, 190 (5th Cir. 1991) (citing Little v. Liquid Air Corp., 939
       F.2d 1293, 1299 (5th Cir. 1991)).
       184
           Forsyth v. Barr, 19 F.3d 1527, 1537 (5th Cir. 1994), cert. denied, 513 U.S. 871 (1994); see also Morris
       v. Covan World Wide Moving, Inc., 144 F.3d 377, 380 (5th Cir. 1998).
       185
          Morris, 144 F.3d at 380 (citing Thomas v. Price, 975 F.2d 231, 235 (5th Cir. 1992); see also Bellard v.
       Gautreaux, 675 F.3d 454, 460 (5th Cir. 2012).
       186
             Little, 37 F.3d at 1075.
       187
             Fed. R. Civ. P. 56(c)(2); Martin v. John W. Stone Oil Distrib., Inc., 819 F.2d 547, 549 (5th Cir. 1987).

                                                          25
                                             IV. Analysis

A.      Objections to Plaintiff’s Evidence

        Pursuant to Federal Rule of Civil Procedure 56(c)(2), on a motion for summary judgment,

a party “may object that the material cited to support or dispute a fact cannot be presented in a

form that would be admissible in evidence.”188 According to the comments following the revised

rule:

        Subdivision (c)(2) provides that a party may object that material cited to support or
        dispute a fact cannot be presented in a form that would be admissible in evidence.
        The objection functions much as an objection at trial, adjusted to the pretrial setting.
        The burden is on the proponent to show that the material is admissible as presented
        or to explain the admissible form that is anticipated…189


        Here, Defendant presents objections to the two declarations that Plaintiff attached to her

sur-reply.190 First, Defendant contends that in Exhibit 1, Vedros’ declaration, paragraphs 31–33

and 36 constitute inadmissible hearsay under Federal Rule of Evidence 801 because the statements

refer to information that Vedros obtained from others.191 Specifically, Defendant alleges that the

following statements by Vedros are hearsay: (1) that she stayed in touch with former co-workers

via phone, text, and emails; (2) that she used these communications to keep track of employees

terminated by Defendant; and (3) that after Plaintiff was terminated, many employees at St. Anne’s

talked about Plaintiff’s replacement.192




        188
              Fed. R. Civ. P. 56(c)(2).
        189
              Id.
        190
              Rec. Doc. 47-2 at 6–8.
        191
              Id. at 7.
        192
              Id. at 6–7.

                                                  26
       Federal Rule of Evidence 801(c) defines hearsay as “a statement that the declarant does

not make while testifying at the current trial or hearing; and a party offers in evidence to prove the

truth of the matter asserted in the statement.” In paragraphs 31–33 and 36, Vedros does not repeat

statements made or information conveyed to her by other individuals. Vedros merely describes her

actions in communicating with former colleagues and keeping track of these communications.

Vedros does not offer any out of court statements in the declaration. Vedros’ statements simply

describe her experiences and actions. Thus, the Court will overrule Defendant’s hearsay objections

to paragraphs 31–33 and 36 of Vedros’ declaration.

       Defendant also contends that paragraphs 34–36 should be stricken because they are not

based on personal knowledge, in violation of Federal Rule of Civil Procedure 56.193 In arguing

lack of knowledge, Defendant asserts that Vedros had been terminated seven months prior to the

time that Plaintiff’s replacement was named, and Vedros “does not lay any foundation for how she

is aware of Plaintiff’s replacement or the process used to name Plaintiff’s replacement.”194

       Under Federal Rule of Civil Procedure 56(c)(4), a “declaration used to support or oppose

a motion [for summary judgment] must be made on personal knowledge, set out facts that would

be admissible in evidence, and show that the…declarant is competent to testify on the matters

stated.” Personal knowledge may be proven by a witness’ own testimony or reasonably inferred

from her position or the nature of her participation in the matters to which she swears.195 Here,

Vedros previously worked at St. Anne’s with several staff members. It can be reasonably inferred


       193
             Id. at 7.
       194
             Rec. Doc. 47-2 at 7.
       195
          See DIRECTV, Inc. v. Budden, 420 F.3d 521, 530 (5th Cir. 2005) (“The Ninth Circuit has also found it
       proper in the summary judgment context for district courts to rely on affidavits where the affiants' “personal
       knowledge and competence to testify are reasonably inferred from their positions and the nature of their
       participation in the matters to which they swore.”).

                                                       27
that Vedros spoke with these individuals personally to obtain details regarding how and when

Plaintiff was replaced. Therefore, the Court overrules Defendant’s objections to paragraphs 34–36

for lack of knowledge because Vedros’ knowledge can be reasonably inferred.

       Defendant also objects to the submission of Exhibit 2, a declaration of Plaintiff’s counsel,

G. Karl Bernard.196 Defendant contends that “Mr. Bernard’s declaration is not related to attorney’s

fees, discovery or any other topic an attorney representing a party would normally submit.”197

Defendant alleges that Bernard’s declaration mainly refers to the merits of the case by referencing

Arabie, her supposed declaration that was never executed, and what Arabie would testify to at

trial.198 Defendant avers that “it is completely improper for an attorney representing a party in a

case to submit a declaration regarding what a witness will allegedly testify to.”199 Defendant asserts

that this statement is inadmissible hearsay and an improper attempt by Plaintiff’s counsel to sneak

in testimony that he was not able to obtain via acceptable methods.200 For these reasons, Defendant

requests that Bernard’s entire declaration be stricken from the record.201

       As stated above, a “declaration used to support or oppose a motion [for summary judgment]

must be made on personal knowledge, set out facts that would be admissible in evidence, and show

that the…declarant is competent to testify on the matters stated.”202 In Bernard’s declaration, he

states that he is competent to testify to the matters in the document, and it can be inferred that

many of the facts are based on Bernard’s personal knowledge from working on the case. Further,


       196
             Id. at 7–8.
       197
             Id.
       198
             Id.
       199
             Id. at 8 (citing In re DirecTech Southwest, Inc., 2009 U.S. Dist. LEXIS 139461 (E.D. La. Nov. 19, 2009)).
       200
             Id.
       201
             Id. at 8.
       202
             Fed. R. Civ. P. 56(c)(4).

                                                         28
Defendant does not identify why many of the statements in the declaration would be inadmissible

in evidence. Thus, the Court will not strike Bernard’s entire declaration.

        The Court notes, however, that in paragraph 13 of the declaration, Bernard describes a

statement by Arabie regarding why Arabie did not want to execute her own declaration. This

statement is hearsay, and Plaintiff does not proffer any reason why this statement would be

admissible at trial under an exception to the hearsay rule. Similarly, the unexecuted affidavit of

Arabie that Bernard attaches to this declaration is also hearsay and must be stricken from the

record. Accordingly, the Court overrules Defendant’s objection to the entirety of Bernard’s

declaration, while sustaining the objection to paragraph 13 of the declaration and the exhibits

attached to the declaration.

        In conclusion, the Court overrules Defendant’s objections to Vedros’ declaration. The

Court sustains Defendant’s objections to paragraph 13 of Bernard’s declaration and the exhibits

attached to Bernard’s declaration, while overruling objections to the remainder of Bernard’s

declaration.

B.      Summary Judgment on Plaintiff’s Claims

        Defendant argues that the Court should dismiss Plaintiff’s claims for age discrimination

and retaliation under the ADEA because Plaintiff does not provide direct evidence of age

discrimination, Plaintiff cannot establish a prima facie case for either claim, and Plaintiff cannot

establish that Defendant’s proffered reason for termination—poor work performance—was pretext

for either age discrimination or retaliation.203 In opposition, Plaintiff asserts that she presents direct

evidence of discrimination, establishes a prima facie case and pretext for both claims, and genuine



        203
              Rec. Doc. 29-2.

                                                   29
issues of material fact remain on several key issues.204 The Court will address each argument in

turn.

        1.          Age Discrimination Claim

        Under the ADEA, it is “unlawful for an employer . . . to fail or refuse to hire or to discharge

any individual or otherwise discriminate against any individual with respect to his compensation,

terms, conditions, or privileges of employment, because of such individual’s age.” 205 When a

plaintiff alleges disparate treatment, “liability depends on whether the protected trait (under the

ADEA, age) actually motivated the employer’s decision.”206 In order to state a valid claim under

the ADEA, the plaintiff “has the burden of persuasion to show ‘that age was the ‘but-for’ cause of

[her] employer’s adverse action.’”207

        Allegations of intentional employment discrimination can be established by either

circumstantial or direct evidence.208 If a plaintiff “produces direct evidence that discriminatory

animus played a role in the decision at issue, the burden of persuasion shifts to the defendant, who

must prove that it would have taken the same action regardless of discriminatory animus.”209 If,

however, a “plaintiff produces only circumstantial evidence of discrimination, the burden-shifting

analysis set forth in McDonnell Douglas Corp. v. Green,210 guides [a court’s] inquiry.”211



        204
              Rec. Doc. 36.
        205
              Reeves v. Sanderson Plumbing Prod., Inc., 530 U.S. 133, 141 (2000) (citing 29 U.S.C. § 623(a)(1)).
        206
              Id. (quoting Hazen Paper Co. v. Biggins, 507 U.S. 604, 610 (1993)).
        207
           Jackson v. Cal-W. Packaging Corp., 602 F.3d 374, 377 (5th Cir. 2010) (citing Gross v. FBL Financial
        Services, Inc., 557 U.S. 167 (2009)).
        208
              Id. (citing Sandstad v. CB Richard Ellis, Inc., 309 F.3d 893, 896 (5th Cir. 2002)).
        209
              Sandstad, 309 F.3d at 896 (citing Price Waterhouse v. Hopkins, 490 U.S. 228, 252–53 (1989)).
        210
              411 U.S. 792, 802 (1973).
        211
              Sandstad, 309 F.3d at 896.

                                                           30
       In the opposition, Plaintiff contends that she proves her age discrimination claim with both

direct evidence and circumstantial evidence. The Court will first analyze Plaintiff’s direct evidence

of age discrimination.

                   a.      Direct Evidence of Age Discrimination

       “Direct evidence of discrimination is evidence which, if believed, would prove the

existence of a fact (i.e., unlawful discrimination) without any inferences or presumptions.”212 “‘In

order for an age-based comment to be probative of an employer's discriminatory intent, it must be

direct and unambiguous, allowing a reasonable jury to conclude without any inferences or

presumptions that age was an impermissible factor in the decision to terminate the employee.’”213

Workplace comments that are alleged to be direct evidence of discrimination are only considered

as such if the comments are: “1) age related, 2) proximate in time to the employment decision, 3)

made by an individual with authority over the employment decision at issue, and 4) related to the

employment decision at issue.” 214 If the alleged workplace comment does not meet these four

requirements, the comment cannot be considered direct evidence of discrimination, and is treated

as a “stray remark.”215

       Here, Plaintiff alleges that while Vedros was Plaintiff’s supervisor, Allen, the hospital

CEO, instructed Vedros to terminate long-term employees such as Plaintiff.216 In her sur-reply,

Plaintiff presents a revised declaration of Vedros, wherein Vedros states the following: “Annette



       212
             Bodenheimer v. PPG Indus., Inc., 5 F.3d 955, 958 (5th Cir. 1993).
       213
          Moss v. BMC Software, Inc., 610 F.3d 917, 929 (5th Cir. 2010) (quoting EEOC v. Texas Instruments,
       Inc., 100 F.3d 1173, 1181 (5th Cir. 1996)).
       214
             Moss, 610 F.3d at 929 (quoting Medina v. Ramsey Steel Co., Inc., 238 F.3d 674, 683 (5th Cir.2001).
       215
             Id.
       216
             Rec. Doc. 36 at 14–15.

                                                         31
Adams, like [Plaintiff], was a senior management level employee, over the age of 40, at St. Anne

that Tim Allen wanted me to terminate.”217 “Notwithstanding [Plaintiff's] performance, Tim Allen

wanted me to terminate [Plaintiff’s] employment along with several other employees over the age

of forty, without any consideration for their actual job performance.”218 “When pressed to

terminate these older employees, I expressed to Mr. Allen that I thought what he was attempting

to force me to do was wrong.”219 “It is my belief that one of the reasons why I was terminated was

because I refused to terminate [Plaintiff] and other senior employees over the age of 40 at St. Anne

General Hospital.”220

       In analyzing whether these allegations constitute direct evidence of discrimination, the

Court first notes that Plaintiff does not present any evidence of a comment made by Allen. Plaintiff

does not proffer a statement by Allen that used the term “long-term” or allege that Allen made a

direct comment about employees over 40. Rather, Vedros summarizes what she believed Allen

wanted her to do. This is not a comment as typically analyzed in the Fifth Circuit as direct

evidence.221 Further, even if Allen made such comments, they are not direct and unambiguous.222

A reasonable jury would have to draw inferences or make presumptions about what Allen may

have intended. Therefore, Vedros’ interpretations of her discussion with Allen do not meet the


       217
             Rec. Doc. 46-1 at 3.
       218
             Id. at 3–4.
       219
             Id. at 4.
       220
             Id. at 2.
       221
           See Jackson, 602 F.3d at 380–81 (manager told plaintiff’s coworker that “he was going to be in charge of
       all the plants when that old, gray-haired fart retired”); Moss, 610 F.3d at 929 (supervisor told plaintiff that
       she wanted to hire someone at a “more junior” level); E.E.O.C. v. Texas Instruments Inc., 100 F.3d 1173,
       1181 (5th Cir. 1996) (personnel director told plaintiff, “it's just that you've reached that age and years of
       service that we can bridge you to retirement.”); Bodenheimer v. PPG Indus., Inc., 5 F.3d 955, 958 (5th Cir.
       1993) (terminating manager told employee, “Cliff, I hope when I get to your age, somebody does the same
       thing for me.”).
       222
             Moss, 610 F.3d at 929.

                                                        32
criteria for direct evidence and are thus insufficient to defeat summary judgment. Accordingly, the

Court moves to Plaintiff’s circumstantial evidence of age discrimination.

                   b.      Age Discrimination under the Burden-Shifting Framework

       Courts in the Fifth Circuit analyze circumstantial evidence of age discrimination through

the burden-shifting framework established by the Supreme Court in McDonnell Douglas Corp. v.

Green.223 Under the McDonnell Douglas analysis, a plaintiff must first establish a prima facie case

of discrimination based on age.224 “If the plaintiff successfully makes out a prima facie case, the

burden shifts to the employer to articulate a legitimate, nondiscriminatory reason for the

termination.”225 After the employer meets this burden, the plaintiff must prove that the employer’s

proffered reason for the termination was not its true reason, but was a pretext for discrimination.226

                           i.       Prima Facie Case

       To establish a prima facie case of age discrimination under McDonnell Douglas, a plaintiff

must show that: “(1) [s]he was discharged; (2) [s]he was qualified for the position; (3) [s]he was

within the protected class at the time of discharge; and (4) [s]he was either i) replaced by someone

outside the protected class, ii) replaced by someone younger, or iii) otherwise discharged because

of h[er] age.”227



       223
          Jackson, 602 F.3d at 378 (“[W]e are bound by our circuit precedent applying McDonnell
       Douglas to age discrimination cases.”) (citing Baker v. Am. Airlines, Inc., 430 F.3d 750, 753 (5th Cir.
       2005); Machinchick v. PB Power, Inc., 398 F.3d 345, 350 (5th Cir. 2005); Patrick v. Ridge, 394 F.3d 311,
       315 (5th Cir. 2004); Sandstad v. CB Richard Ellis, Inc., 309 F.3d 893, 896–97 (5th Cir. 2002); Bodenheimer
       v. PPG Indus., Inc., 5 F.3d 955, 957 (5th Cir. 1993)); Goudeau v. Nat'l Oilwell Varco, L.P., 793 F.3d 470,
       474 (5th Cir. 2015); Squyres v. Heico Companies, L.L.C., 782 F.3d 224, 231 (5th Cir. 2015).
       224
             Goudeau, 793 F.3d at 474 (quoting Machinchick v. PB Power, Inc., 398 F.3d 345, 350 (5th Cir. 2005)).
       225
             Id.
       226
             Id. (quoting Squyres, 782 F.3d at 231 (quoting Reeves, 530 U.S. at 143)).
       227
             Goudeau, 793 F.3d at 474 (quoting Machinchick v. PB Power, Inc., 398 F.3d 345, 350 (5th Cir. 2005)).

                                                         33
       Here, Plaintiff asserts that she presents a prima facie case of discrimination because she

shows that: (1) at the time of termination, she was over the age of forty, (2) she was qualified for

the position, as evidenced by her thirty-year record of successful performance, and (3) she suffered

an adverse employment action when Defendant terminated her from her position.228 Plaintiff

contends that the parties agree that the first three prongs are established, and the only element in

contention is whether Plaintiff has proven the fourth element: that Plaintiff was replaced by

someone outside her protected group or was treated less favorably than other similarly situated

employees outside the protected group 229 Plaintiff avers that she has established the fourth element

by showing that she was replaced by Krystal Reisinger, a nurse in her late twenties or early thirties,

and other individuals over the age of forty were terminated or demoted in an “adverse manner.”230

       Defendant does not contest that Plaintiff has established the first three elements of a prima

facie case.231 Defendant’s motion rests on the argument that Plaintiff has offered no evidence that

she was treated differently than similarly situated individuals outside her protected class.232

Specifically, Defendant contends that Plaintiff cannot present evidence of younger employees who

were similarly situated, yet treated more favorably than Plaintiff.233 The Court need not contend

with Defendant’s argument, however, because evidence of a similarly situated person being treated

more favorably is not the only means of proving the fourth element of a prima facie case. Per Fifth

Circuit precedent, a Plaintiff can show that “‘[s]he was either i) replaced by someone outside the




       228
             Rec. Doc. 36 at 15–17.
       229
             Id. at 16.
       230
             Id. at 17.
       231
             Rec. Doc. 29-2 at 20–21.
       232
             Id.
       233
             Id.

                                                 34
protected class, ii) replaced by someone younger, or iii) otherwise discharged because of h[er]

age.’”234 Here, Plaintiff has chosen to argue that she was replaced by someone younger. 235 Thus,

the Court will analyze whether Plaintiff provides sufficient evidence to support this element.

       Plaintiff asserts that after her termination, she was replaced by Krystal Reisinger, a nurse

“half her age” who was believed to be in her “early thirties or late twenties.”236 Defendant alleges,

however, that Plaintiff was not replaced by a younger person because Reisinger was Plaintiff’s

second replacement.237 According to Defendant, Plaintiff was initially replaced by Kelly Dufrene,

a 58-year-old nurse.238 Both parties rely on the deposition transcript of Plaintiff’s former

supervisor, Jane Semere, to support their factual assertions regarding the age of Plaintiff’s

replacement. Thus, the Court looks to the deposition of Semere for clarification on the nature of

Plaintiff’s replacement.

       When asked during her deposition whether Plaintiff was replaced, Semere stated that

Plaintiff was initially replaced by an interim leader named Kelly Dufrene.239 Semere testified that

she “had asked [Dufrene] to step in and be an interim leader, but she was in there for a few months.

And she didn’t want to stay in that position, and so then we put the position up for applicants.”240

Semere then testified that Reisinger permanently took over the position after Dufrene left, and

Reisinger was “probably early 30s or late 20s.”241


       234
          Rachid v. Jack in the Box, Inc., 376 F.3d 305 (5th Cir. 2004) (quoting Palasota v. Haggar Clothing
       Co., 342 F.3d 569, 576 (5th Cir. 2003)).
       235
             Rec. Doc. 36 at 17.
       236
             Id.
       237
             Rec. Doc. 40 at 4.
       238
             Id.
       239
             Rec. Doc. 36-6 at 50.
       240
             Id.
       241
             Id. at 51.

                                                   35
       This testimony by Semere creates a question of whether an interim replacement, who was

six years younger than Plaintiff, and a permanent replacement, who was at least thirty years

younger than Plaintiff, are sufficient evidence of Plaintiff being replaced by someone younger.

The Fifth Circuit has not addressed the question of whether the Court should look to the interim

replacement or the permanent replacement in determining whether a plaintiff has established a

prima facie case of discrimination. Therefore, this Court will consider both replacements.

       The Court begins by examining Plaintiff’s permanent replacement, Krystal Reisinger.242 In

Semere’s deposition, Semere testifies that Reisinger was “probably [in her] early 30s or late

20s.”243 It is well-settled among courts that a substantial age difference between a terminated

employee and her replacement is sufficient to create a presumption of age discrimination.244 As

Plaintiff was 64-years-old at the time of her termination, and Reisinger was at least 30 years

younger, the significant age difference between Plaintiff and Reisinger would establish a prima

facie claim for age discrimination.

       Turning to Kelly Dufrene, Plaintiff’s interim replacement, Defendant states in its briefing

that Dufrene was only six years younger than Plaintiff and that this is important to the analysis of

whether Plaintiff establishes a prima facie case, yet, Defendant does not cite any authority or

provide any support for why a six-year age difference does not support a prima facie case. When

addressing an age differential of five or six years between a plaintiff and a replacement, the Fifth



       242
             Rec. Doc. 36 at 17.
       243
             Rec. Doc. 36-6 at 51.
       244
           O'Connor v. Consol. Coin Caterers Corp., 517 U.S. 308, 313 (1996) (“[T[he fact that a replacement is
       substantially younger than the plaintiff is a far more reliable indicator of age discrimination..”); Rachid v.
       Jack in the Box, Inc., 376 F.3d 305 (5th Cir. 2004) (noting that inference of age discrimination is created
       when person is replaced by someone significantly younger); Flanner v. Chase Inv. Servs. Corp., 600 F. App'x
       914, 919 (5th Cir. 2015) (finding that plaintiff, who was 59, had presented a prima facie case because one of
       his replacements was the substantially younger age of 32).

                                                       36
Circuit has explicitly noted that it “has not settled on a standard for what age difference qualifies

as ‘substantially younger’ such that an inference of age discrimination may be made to establish a

prime facie case.”245

       In Bienkowski v. American Airlines, the Fifth Circuit found that a plaintiff can establish a

prima facie case of age discrimination where the plaintiff is replaced by a younger worker, even if

the younger worker is also within the protected class.246 However, in Bienkowski, the court also

found that such a showing is not necessarily sufficient to prove a prima facie case, and the general

requirement is that a plaintiff must show that he was replaced by a worker “sufficiently younger

in the context of his employment to permit an inference of age discrimination.”247 The Fifth Circuit

in Bienkowski found that the five year age difference between the plaintiff and the new employee,

along with the fact that the replacement worker was the same age, fifty-four, as the average worker

in the plaintiff’s position, created a close question of whether the plaintiff had established a prima

facie case.248 Rather than decide this “close question,” the Fifth Circuit “prefer[red] to factor in the

relative ages of [the plaintiff] and his colleagues as evidence on [the ultimate issue of intentional

age discrimination].”249

       Following the Fifth Circuit’s decision in Bienkowski, the Supreme Court decided

O’Connor v. Consolidated Coin Caterers Corp.250 In O’Connor, the Supreme Court held that

merely being replaced by someone outside the protected class is not sufficient to establish a prima


       245
           Flanner, 600 F. App'x at 919 (citing Rachid, 376 F.3d at 313; Bienkowski v. American Airlines,
       Inc., 851 F.2d 1503 (5th Cir. 1988)).
       246
             Bienkowski, 851 F.2d at1506.
       247
             Id.
       248
             Id.
       249
             Id.
       250
             517 U.S. 308 (1996).

                                                  37
facie case; rather, an employee demonstrates an inference of age discrimination when he is

replaced by an employee “significantly younger.”251 Since O’Connor, the Fifth Circuit has not

clearly defined what constitutes “significantly younger,” but the court first confronted the issue in

Rachid v. Jack in the Box, Inc.252 In Rachid, the parties contested whether a five-year age difference

was “significant” or “substantial” under O’Connor.253 The Fifth Circuit acknowledged that a five-

year difference continued to be a “close question,” but the court declined to reach the issue because

the plaintiff’s other evidence of intentional discrimination easily established a prima facie case.254

       The Fifth Circuit again faced a “close question” in Flanner v. Chase Investment Services

Corp.255 In Flanner, the 59-year-old plaintiff had been replaced by two individuals, one who was

53 and one who was 32.256 In determining whether the 53-year-old replacement created an

inference of discrimination, the Fifth Circuit noted that the six-year age difference, without more,

was again a “close question.”257 The Fifth Circuit noted that there is no bright-line rule of what

age differential is sufficient proof,258 and the court determined that the age differential regarding

the 53-year-old replacement was better utilized as evidence when determining the ultimate issue

of intentional discrimination.259Additionally, the Fifth Circuit noted that the plaintiff’s other

replacement, who was 32, was “substantially younger” and was sufficient to raise an inference of


       251
             Id.
       252
             376 F.3d 305 (5th Cir. 2004).
       253
             Id.
         Id. at 313. The Fifth Circuit found the plaintiff’s other evidence compelling where the plaintiff presented
       254

       multiple ageist comments by his supervisor. Id.
       255
             600 F. App'x 914, 919 (5th Cir. 2015).
       256
             Id. at 916.
       257
             Id.
       258
          See Bienkowski, 851 F.2d at 1506 (citing McCorstin v. United States Steel Corp., 621 F.2d 749, 754 (5th
       Cir. 1980)).
       259
             Flanner, 600 F. App'x at 919.

                                                       38
discrimination.260 Thus, the Fifth Circuit found that the Plaintiff had established a prima facie case

of discrimination.261

       Here, Dufrene, who was the interim replacement for Plaintiff, was six years younger than

Plaintiff at the time Dufrene assumed the position.262 Under Fifth Circuit precedent, this is a “close

question” that may or may not raise an inference of discrimination. Therefore, this Court follows

the lead of the Fifth Circuit and declines to find that Dufrene’s age difference is insufficient to

create a prima facie case. Rather, the Court will consider Dufrene’s age as part of its analysis on

whether Plaintiff has shown that Defendant was ultimately motivated by intentional

discrimination. Further, as the Fifth Circuit noted in Flanner, Plaintiff’s permanent replacement,

Reisinger, was substantially younger than Plaintiff and easily raises an inference of discrimination.

The Fifth Circuit has stated that in ADEA cases, the burden on a plaintiff to present a prima facie

case is not an onerous one,263 and a plaintiff need only make a “minimal showing.”264 Taking the

evidence of Plaintiff’s two replacements as a whole, the Court finds that Plaintiff presents a prima

facie case of age discrimination.265




       260
             Id.
       261
             Id.
       262
             Rec. Doc. 36-6 at 50–51.
       263
             Sanders v. Anadarko Petroleum Corp., 108 F. App'x 139, 142 (5th Cir. 2004).
       264
          Young v. Harris Health Care, Inc., 226 F.3d 643 (5th Cir. 2000); Sanders, 108 F. App’x at 142 (quoting
       Nichols v. Loral Vought Sys. Corp., 81 F.3d 38, 41 (5th Cir. 1996)); McCreless v. Moore Bus. Forms Inc.,
       111 F.3d 893 (5th Cir. 1997).
       265
          Because the Court finds that Plaintiff presents a prima facie case based on evidence of a younger
       replacement, it need not address Plaintiff’s evidence that other individuals in her protected were similarly
       terminated or demoted. See Rec. Doc. 36 at 17.

                                                        39
                           ii.       Legitimate, Non-Discriminatory Reason

       Once the Court finds that Plaintiff has made a prima facie showing, a presumption of

discrimination is created, and the burden shifts to Defendant to articulate a legitimate,

nondiscriminatory reason for its employment action.266 Defendant only bears the burden of

production, not persuasion, and this “involve[s] no credibility assessment.”267

       Here, Defendant asserts that Plaintiff was terminated from her position because she had

exhibited poor performance in her role, and despite two PIPs that were implemented to help

Plaintiff meet Defendant’s standards, Plaintiff failed to adequately perform.268 In support of this

assertion, Defendant presents text from evaluations completed by three of Plaintiff’s supervisors

and findings by the Studer Group, an independent consultant, wherein various individuals detail

Plaintiff’s failure to comply with hospital directives, lack of willingness to change, and inability

to adequately supervise employees.269

       In the Studer Group’s January 20, 2016 site visit summary, the consultant states the

following regarding Plaintiff:

       Does not access and use data…Could not explain or even postulate a cause for the
       downturn in patient experience data in Q4. When questioned she admits she is
       unsure about the competency and consistency of staff in execution of non-
       negotiable behaviors. Also reports that accountability conversations with staff
       members have not produced change in behavior. Recommend objective evaluation
       of this leaders [sic] skills and mitigation to ensure success.270
In Plaintiff’s second PIP, issued on February 11, 2016, Semere informs Plaintiff that:



       266
             Squyres, 782 F.3d at 231 (quoting Reeves, 530 U.S. at 143).
       267
             Id.
       268
             Rec. Doc. 29-2 at 21.
       269
             Id.
       270
             Rec. Doc. 29-7 at 5.

                                                         40
       [T]here is no accountability or apparent tracking of tardiness and or attendance
       [among your staff]…Additionally, you have had recent difficulties with narcotic
       discrepancy resolution and 63 unaccounted for Benadryl vials in your department.
       It was not communicate to me that you had taken any actions regarding these issues
       and there seemed to be no sense of urgency in resolving these issues…These
       behaviors are a clear indication of a lack of professionalism among the staff.”271


       The       Fifth    Circuit     has    recognized       inadequate   performance   as   a   legitimate,

nondiscriminatory reason for an employment decision,272 and the Court finds that Defendant has

presented sufficient evidence that Plaintiff’s performance drove its employment decision. Further,

Plaintiff does not contest that Defendant has met its burden of production. Thus, the Court finds

that Defendant has satisfied its burden of producing evidence of a legitimate, nondiscriminatory

reason for its decision to terminate Plaintiff.

                           iii.       Pretext

       Once a court finds that a defendant has met its burden of producing a legitimate, non-

discriminatory reason for its employment decision, “the presumption of discrimination created by

the plaintiff's prima facie case disappears and the plaintiff must meet its ultimate burden of

persuasion on the issue of intentional discrimination.”273 Plaintiff must “prove by a preponderance

of the evidence that the legitimate reasons offered by the defendant were not its true reasons, but

were a pretext for discrimination.”274 A plaintiff can show pretext “‘either through evidence of




       271
             Rec. Doc. 29-3 at 179.
       272
         See Machinchick v. PB Power, Inc., 398 F.3d 345, 354 (5th Cir. 2005); Kelly v. Costco Wholesale Corp.,
       632 F. App'x 779, 782 (5th Cir. 2015); Goudeau v. Nat'l Oilwell Varco, L.P., 793 F.3d 470, 476 (5th Cir.
       2015).
       273
             Machinchick, 398 F.3d at 350.
       274
             Squyres, 782 F.3d at 231 (quoting Reeves, 530 U.S. at 143).

                                                         41
disparate treatment or by showing that the employer's proffered explanation is false or ‘unworthy

of credence.’”275

       Here, Defendant asserts that there is uncontested evidence that Plaintiff’s performance was

unsatisfactory.276 Defendant avers that there is long-standing evidence of this history of poor

performance.277 In a 2011 Mid-Year Assessment, Arabie found that Plaintiff needed help with

increasing employee engagement and patient satisfaction and Plaintiff needed to become less

defensive.278 In the June 11, 2015 PIP, Vedros stated that Plaintiff was not creating staff schedules

in a manner that met staffing requirements, was not complying with a directive to reduce her staff’s

overtime hours, was not holding her staff accountable on hospital procedures, and was

uncooperative and unwilling to receive feedback from her superiors on certain issues.279

       During its January 20, 2016 visit, the Studer Group observed that Plaintiff did not conduct

Nurse Leader Rounding effectively, did not respond appropriately to patient feedback and

environmental cues, and could not account for downturns in patient ratings.280 In the February 11,

2016 PIP, Semere stated that Plaintiff had a lack of accountability among her staff, failure to

address missing narcotics, and failure to utilize required forms.281 The Court finds that this

evidence presents a history of performance issues by Plaintiff, but the Court also finds that Plaintiff

offers evidence to contest whether, despite these performance issues, Defendant’s reason for

termination was still false.


       275
             Jackson, 602 F.3d at 378–79 (quoting Laxton v. Gap Inc., 333 F.3d 572, 578 (5th Cir. 2003)).
       276
             Rec. Doc. 29-2 at 22–23.
       277
             Id.
       278
             Rec. Doc. 29-3 at 124.
       279
             Id. at 146–48.
       280
             Rec. Doc. 29-7 at 5.
       281
             Rec. Doc. 29-3 at 179–80.

                                                         42
       Plaintiff offers a revised declaration of Vedros, wherein Vedros states the following: “Tim

Allen strongly encouraged me to place [Plaintiff] on a performance improvement plan in June,

2015.”282 “During the PIP period, [Plaintiff] maintained her standard of excellence as a nurse while

improving in all areas of concern.”283 “[Plaintiff] satisfied all the terms of the performance

improvement plan.”284 “Notwithstanding [Plaintiff]'s performance, Tim Allen wanted me to

terminate [Plaintiff’s] employment along with several other employees over the age of forty,

without any consideration for their actual job performance.”285 “When pressed to terminate these

older employees, I expressed to Mr. Allen that I thought what he was attempting to force me to do

was wrong.”286

       At the summary judgment stage, “[t]he question is whether [the plaintiff] has shown that

there is a genuine issue of material fact as to whether [the employer’s] reason was pretextual.”287

Here, Plaintiff has shown that there are genuine issues of material fact in dispute. Defendant avers

that Plaintiff’s poor performance was the reason for terminating Plaintiff, but Vedros’ testimony

reveals that even when Plaintiff showed improvement in her performance and had satisfied the

PIP, Allen still wanted to terminate Plaintiff. As Plaintiff’s supervisor, Vedros believed that

Plaintiff had improved enough that termination was not warranted, but, according to Vedros, Allen

insisted that Plaintiff and other older employees be terminated despite their performance. This is




       282
             Rec. Doc. 46-1 at 3.
       283
             Id.
       284
             Id.
       285
             Id. at 3–4.
       286
             Id. at 4.
       287
             Moss, 610 F.3d at 922 (quoting Jackson, 602 F.3d at 378–79).

                                                        43
an issue of fact on whether Allen targeted employees based on their age and disregarded

performance.

       Issues of material fact also exist on whether Allen was part of the decision to terminate

Plaintiff. During Semere’s deposition, she was asked whether she talked with Allen about the

decision to terminate Plaintiff.288 In response, Semere stated: “Yes, I'm sure I had conversations. I

don't recall exactly, but I don't ever terminate somebody without letting him [Allen] know that

that’s going to happen.”289 When next asked what Allen said in response and whether he showed

any concern, Semere responded, “No. He usually follows the lead of the HR business partner, let

them kind of direct what we do in our decisions.”290 In Allen’s deposition, when asked what role

he played in Plaintiff’s termination, he stated that “[he] was involved from the perspective of

hearing what was going on, because my people routinely report out to me what they're doing.”291

       Defendant asserts that this testimony by Semere proves that Semere was the “undisputed

decisionmaker” who decided to terminate Plaintiff based solely on performance and without any

influence from Allen.292 Plaintiff, however, argues that as Semere’s supervisor who approved all

of Semere’s decisions, Allen was the final authority on termination decisions.293 Plaintiff insists

that when Semere decided to terminate Plaintiff, Allen may have influenced this decision.294 The

Court finds some support for Plaintiff’s argument in the record.




       288
             Rec. Doc. 36-6 at 50.
       289
             Id.
       290
             Id.
       291
             Rec. Doc. 36-5 at 40.
       292
             Rec. Doc. 40 at 10.
       293
             Rec. Doc. 46 at 4.
       294
             Id.

                                                 44
       Semere acknowledges that before she terminated a staff member, she would discuss it with

Allen, and both Semere and Allen admit that Semere spoke with Allen about Plaintiff’s

termination. Though Semere testifies that Allen “usually follows the lead of the HR business

partner,” Semere does not clarify whether Allen simply followed HR regarding Plaintiff’s

termination. Neither does Semere clearly detail whether Allen was more involved in the decision.

In fact, Semere’s recollections of Allen’s involvement is equivocal in and of itself. Semere states

that Allen did not have concerns about the termination decision and usually followed the lead of

the HR partner, but immediately before this, Semere had stated that she did not recall the

conversations that she had with Allen regarding Plaintiff’s termination. It is unclear how Semere

recalled that Allen had no concerns about Plaintiff’s termination if Semere did not remember her

conversations with Allen. Further, Semere’s amorphous testimony of her discussions with Allen

does not clarify whether and to what extent Allen was involved in the decision to terminate

Plaintiff. Allen also does not make this fact clear in his deposition.

       Ultimately, Plaintiff alleges that Allen gave Vedros the directive to terminate older

employees. There is an issue of fact on whether this occurred and its significance. Plaintiff also

alleges that Allen participated in the decision to terminate Plaintiff. There are issues of fact

surrounding Allen and Semere’s discussion and the process the parties engaged in to arrive at the

decision to terminate Plaintiff.295 Drawing all reasonable inferences in favor of Plaintiff,296 these

issues are material disputes because they are probative of Defendant’s true motivation for

terminating Plaintiff. If Allen did in fact direct Vedros to terminate Plaintiff and other older

employees without regard to their performance, and Allen was part of the decision to terminate



       295
             Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398–99 (5th Cir. 2008).
       296
             Galindo v. Precision Am. Corp., 754 F.2d 1212, 1216 (5th Cir. 1985); Little, 37 F.3d at 1075.

                                                         45
Plaintiff, then Defendant’s proffered reason for termination may have been pretextual. Such

genuine disputes are issues that must be resolved by a trier of fact. Thus, judgment as a matter of

law is inappropriate, and the Court will deny summary judgment on the age discrimination claim.

       2.          Retaliation Claim

       Defendant asserts that Plaintiff fails to present a prima facie case of retaliation because

Plaintiff cannot prove a causal link between her report of age discrimination and her termination.297

Defendant also contends that Plaintiff cannot prove that terminating her for alleged poor

performance was a pretext for retaliation.298 In opposition, Plaintiff directly asserts that she

establishes a prima facie case of retaliation based on her placement on the second PIP.299 It is

unclear whether Plaintiff also bases her retaliation claim on her actual termination, but in reviewing

the briefing, it appears that Plaintiff’s arguments in support of her retaliation claim focus on both

the second PIP and the termination as retaliatory actions.300 Therefore, the Court will analysis

whether Plaintiff presents a retaliation claim based on both the second PIP and her termination.

       “The ADEA’s antiretaliation provision prohibits an employer from discriminating against

an employee for opposing an unlawful practice or asserting a charge, testifying, assisting, or

participating in an ADEA proceeding or investigation.”301 The burden-shifting analysis presented

in McDonnell Douglas applies to ADEA retaliation claims that are based on circumstantial

evidence.302 If an employee makes a prima facie showing that the employer engaged in retaliation,


       297
             Rec. Doc. 29-2 at 23–24.
       298
             Id.
       299
             Rec. Doc. 36.
       300
             See, e.g., Rec. Doc. 26 at 21–22; Rec. Doc. 46 at 4.
       301
             Goudeau v. Nat'l Oilwell Varco, L.P., 793 F.3d 470, 478 (5th Cir. 2015) (citing 29 U.S.C. § 623(d)).
       302
          Fanning v. Metro. Transit Auth. of Harris Cty., Tex., 141 F. App'x 311, 313 (5th Cir. 2005) (citing Patrick
       v. Ridge, 394 F.3d 311, 315 (5th Cir. 2004)).

                                                          46
the burden shifts to the employer to articulate a legitimate, nondiscriminatory reason for the

employee’s termination.303 If the employer meets this burden, the employee must then prove that

the employer intentionally discriminated; this can be proven by showing that the employer’s

proffered reason was pretext.304

       To establish a prima facie retaliation case, a plaintiff must show that “1) [s]he engaged in

protected activity; (2) [s]he suffered an adverse employment decision; and (3) a causal link exists

between the protected activity and the adverse employment decision.”305 Here, Plaintiff asserts

that she presents a prima facie case because (1) she engaged in protected activity by stating in her

rebuttal that the first PIP was issued based on age discrimination, (2) Defendant’s “nit-picking

criticism of her work and issuance of a second PIP just a few months later” constitute adverse

employment actions, and (3) causation is established by proximity in time and Semere’s disinterest

in helping Plaintiff improve.306 Defendant concedes, for the purposes of summary judgment, that

Plaintiff has established the first two elements of her prima facie case, but Defendant argues that

Plaintiff cannot establish a causal link between her activity and the adverse employment action.307

       Considering the first element of Plaintiff’s prima facie retaliation case, “[a] plaintiff

engages in ‘protected activity’ by ‘oppos[ing] any practice forbidden by the ADEA.’”308 Filing an

internal complaint of discrimination qualifies as protected activity.309 Here, Plaintiff stated in her


       303
             Id.
       304
             Id.
       305
          Goudeau, 793 F.3d at 478 (5th Cir. 2015) (quoting Medina v. Ramsey Steel Co., 238 F.3d 674, 684 (5th
       Cir. 2001)).
       306
             Rec. Doc. 36 at 21.
       307
             Rec. Doc. 29-2 at 24.
       308
          Gonzales v. Wells Fargo Bank, Nat'l Ass'n, 733 F. App'x 795, 798 (5th Cir. 2018) (quoting Heggemeier
       v. Caldwell Cty., 826 F.3d 861, 869 (5th Cir. 2016) (per curiam)).
       309
             Fierros v. Tex. Dep't of Health, 274 F.3d 187, 194 (5th Cir. 2001).

                                                          47
rebuttal that being placed on the PIP “seems like a type of age discrimination against me.”310

Further, Plaintiff met with Allen and McKenna regarding her rebuttal and stated during the meeting

that she believed the PIP was issued based on age discrimination.311 Because Plaintiff directly told

her supervisors that she suspects age discrimination, the Court finds that this qualifies as protected

activity.

        Regarding the second element of Plaintiff’s prima facie case, an adverse employment

action is any action that “‘might well have dissuaded a reasonable worker from making or

supporting a charge of discrimination.’”312 Plaintiff asserts that “the issuance of the second PIP by

Ms. Semere is the basis for Plaintiff’s retaliation claim.”313According to Semere, a PIP is a

disciplinary action that is one step away from termination,314 and the PIP itself states that failure

to meet its terms can result in “disciplinary action up to an including termination.”315 It is likely

that threat of being issued an PIP would dissuade a worker from reporting discrimination. Further,

Plaintiff’s actual termination is a clear adverse employment action. Therefore, the Court finds that

Plaintiff suffered an adverse employment action when Semere placed Plaintiff on the second PIP

and subsequently terminated her employment.

        Next, Plaintiff contends that causation is established by the proximity in time between her

discrimination allegations and the implementation of the second PIP.316 The Fifth Circuit has



        310
              Rec. Doc. 36-3 at 12.
        311
              Rec. Doc. 36-2 at 30.
        312
           McCoy v. City of Shreveport, 492 F.3d 551, 559 (5th Cir. 2007) (quoting Burlington Northern & Santa
        Fe Railway Co. v. White, 548 U.S. 53 (2006)).
        313
              Rec. Doc. 36 at 9.
        314
              Rec. Doc. 36-6 at 48.
        315
              Rec. Doc. 29-3 at 180.
        316
              Rec. Doc. 36 at 21.

                                                     48
declared that “[t]emporal proximity between protected activity and an adverse employment action,

by itself, does not constitute sufficient evidence to satisfy the prima facie burden unless that

proximity is ‘very close.’”317 Here, Plaintiff submitted her discrimination allegations on June 18,

2015.318 Semere placed Plaintiff on the second PIP on February 11, 2016.319 An eight month lapse

is not a “very close” proximity that creates a causal link for Plaintiff’s prima facie case.

       In most retaliation cases, “[the] ‘causal link’ is established when the evidence demonstrates

that ‘the employer's decision to terminate was based in part on knowledge of the employee's

protected activity.’”320 The Fifth Circuit has emphasized that “the focus must be on the final

decisionmaker; that is, the plaintiff must present evidence that the final decisionmaker with respect

to the adverse employment action was aware of the plaintiff's protected conduct.”321 Here, Plaintiff

asserts that Allen, not Semere, is the person who directed that Plaintiff be placed on the second

PIP and ultimately terminated.322 In contrast, Defendant alleges that Semere, and not Allen, was

the decisionmaker.323 Before the Court can analyze what the ultimate decisionmaker had

knowledge of, it must first determine who was the decisionmaker.

       Defendant asserts that Semere was the decisionmaker who placed Plaintiff on the second

PIP and terminated Plaintiff.324 Defendant insists that Allen was not a key player in these


       317
          Everett v. Cent. Mississippi, Inc. Head Start Program, 444 F. App'x 38, 46 (5th Cir. 2011) (citing
       Clark Cnty. Sch. Dist. v. Breeden, 532 U.S. 268 (2001) (noting 3 and 4 year period insufficient).
       318
             Rec. Doc. 36-3 at 12.
       319
             Rec. Doc. 36 at 7.
       320
          Medina v. Ramsey Steel Co., 238 F.3d 674, 684 (5th Cir. 2001) (quoting Sherrod v. American Airlines,
       Inc., 132 F.3d 1112, 1122 (5th Cir. 1998)).
       321
          Everett v. Cent. Mississippi, Inc. Head Start Program, 444 F. App'x 38, 46 (5th Cir. 2011) (citing
       Ackel v. Nat'l Commc'ns, Inc., 339 F.3d 376, 385 (5th Cir. 2003)).
       322
             Rec. Doc. 36 at 22.
       323
             Rec. Doc. 40 at 10.
       324
             Rec. Doc. 29-2 at 24.

                                                    49
decisions.325 As discussed above, the evidence on this is unclear. Semere and Allen both admit that

Semere spoke with Allen regarding the termination. There are few details on the extent of the

parties’ exchange or Allen’s participation in the decision to terminate Semere, but drawing all

reasonable inferences in favor of Plaintiff,326 it is likely that as Semere’s boss, Allen had the final

authority over whether Semere terminated Plaintiff or chose to keep Plaintiff on staff. In presenting

a prima facie case, a Plaintiff need only make a “minimal showing.”327 It is not an onerous

burden.328 Accordingly, the evidence of Allen’s involvement in the termination decision is

sufficient to establish, for the prima facie case, that Allen was a “final decisionmaker” on

Plaintiff’s termination. The record does not, however, reveal that Allen spoke with Semere about

placing on the second PIP. Thus, the Court can only consider Allen as a decisionmaker on the

termination claim. Semere remains the sole decisionmaker regarding the implementation of the

second PIP.

       Considering first whether Semere retaliated against Plaintiff by placing her on the second

PIP, the Court looks to whether Semere had knowledge of Plaintiff’s protected activity. 329

According to Defendant, Semere did not work at St. Anne’s at the time Plaintiff made her

discrimination allegations and Semere was never informed of these allegations.330 In Semere’s

declaration, Semere states that she “was not aware that [Plaintiff] had complained of age



       325
             Id.
       326
             Galindo v. Precision Am. Corp., 754 F.2d 1212, 1216 (5th Cir. 1985); Little, 37 F.3d at 1075.
       327
          Young v. Harris Health Care, Inc., 226 F.3d 643 (5th Cir. 2000); Sanders, 108 F. App’x at 142 (quoting
       Nichols v. Loral Vought Sys. Corp., 81 F.3d 38, 41 (5th Cir. 1996)); McCreless v. Moore Bus. Forms Inc.,
       111 F.3d 893 (5th Cir. 1997).
       328
             Id.
       329
          Medina v. Ramsey Steel Co., 238 F.3d 674, 684 (5th Cir. 2001) (quoting Sherrod v. American Airlines,
       Inc., 132 F.3d 1112, 1122 (5th Cir. 1998)).
       330
             Rec. Doc. 29-2 at 24.

                                                         50
discrimination against [] Vedros at the time [Semere] issued a Performance Improvement Plan to

[Plaintiff] and at the time I decided to terminate [Plaintiff’s] employment.”331 Plaintiff does not

provide any evidence to refute this assertion. Neither does Plaintiff allege that Semere learned

about Plaintiff’s discrimination allegations through another channel. Additionally, the Court does

not find any evidence in the record that proves otherwise. “If an employer is unaware of an

employee’s protected conduct at the time of the adverse employment action, the employer plainly

could not have retaliated against the employee based on that conduct.”332 Thus, Plaintiff cannot

establish a causal link between her discrimination complaint and Semere placing her on the second

Plan. Accordingly, Plaintiff cannot support a prima face case for retaliation based on the second

PIP.

       Turning to Allen as a decisionmaker on Plaintiff’s termination, the Court examines whether

Allen had knowledge of Plaintiff’s protected activity. Plaintiff asserts that after she was placed on

the first PIP, she wrote a rebuttal to management, including in the document an accusation that the

first PIP was issued because of age discrimination.333 Plaintiff also provides evidence from her

meeting with Allen and McKenna regarding her rebuttal.334 In her deposition, Plaintiff states that

when she met with Allen and McKenna to discuss the first PIP, Allen had a “very discouraging

look on his face.”335 Plaintiff testified that Allen kept asking, “What do you want?” and Plaintiff

responded, “I want my job.”336 Plaintiff contends that during this meeting, she told Allen and




       331
             Rec. Doc. 29-7 at 1.
       332
             Gollas v. Univ. Of Texas Health Sci. Ctr. At Houston, 425 F. App'x 318, 325 (5th Cir. 2011).
       333
             Rec. Doc. 36 at 5; Rec. Doc. 36-2 at 30.
       334
             Rec. Doc. 36 at 6.
       335
             Rec. Doc. 36-2 at 30.
       336
             Id.

                                                         51
McKenna that she believed the PIP was age discrimination.337 This testimony proves that Allen,

who had the authority over Plaintiff’s termination, knew of Plaintiff’s age discrimination

allegations. Because a decisionmaker involved in the termination process was aware of Plaintiff’s

protected activity, this establishes the causal link for Plaintiff’s prima facie retaliation case based

on the termination.

       After Plaintiff establishes her prima facie case of retaliation, Defendant must articulate a

legitimate, non-discriminatory reason for terminating Plaintiff.338 As discussed above, Defendant

insists that Plaintiff was terminated solely based on her poor work performance.339 Plaintiff asserts

that this reason is pretextual because Allen, who was a decisionmaker, sought to terminate older

employees without regard to their performance.340 The Court has already found a genuine dispute

of material fact on the issue of whether Defendant’s proffered reason was pretext. Because this

same issue of fact exists for Plaintiff’s retaliation claim, summary judgment is also inappropriate

on this claim.

                                              V. Conclusion

       There remains a genuine issue of material fact on whether Plaintiff’s work performance

was a pretextual reason for Defendant to terminate Plaintiff’s employment. Because a genuine

issue of fact remains on this issue, Defendant is not entitled to judgment as a matter of law on

either the age discrimination or the retaliation claim.

       Accordingly,


       337
             Id.
       338
          See Fanning v. Metro. Transit Auth. of Harris Cty., Tex., 141 F. App'x 311, 313 (5th Cir. 2005) (citing
       Patrick v. Ridge, 394 F.3d 311, 315 (5th Cir. 2004)).
       339
             Rec. Doc. 29-2 at 21–22.
       340
             Rec. Doc. 36 at 18–20.

                                                      52
      IT IS HEREBY ORDERED that Defendant Ochsner Clinic Foundation’s “Motion for

Summary Judgment”341 is DENIED.

                                   13th day of May, 2019.
      NEW ORLEANS, LOUISIANA, this _____




                                            _________________________________
                                            NANNETTE JOLIVETTE BROWN
                                            CHIEF JUDGE
                                            UNITED STATES DISTRICT COURT




      341
            Rec. Doc. 29.

                                       53
